Citation Nr: 1037103	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for recurrent pneumonia.

4.  Entitlement to service connection for a stomach disorder, to 
include ulcers.

5.  Entitlement to service connection for arthritis of multiple 
joints.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a bilateral ankle 
disability.

9.  Entitlement to service connection for a bilateral foot 
disability.

10.  Entitlement to a higher (compensable) initial rating for 
service-connected hearing loss of the right ear.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1975, 
and from February 1977 to January 1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision by the RO in Phoenix, Arizona 
that granted service connection and a noncompensable rating for 
hearing loss of the right ear, and denied service connection for 
hearing loss of the left ear, tinnitus, pneumonia, a stomach 
disorder, arthritis, hemorrhoids, a back disability, a bilateral 
ankle disability, and a bilateral foot disability.

As to the issue of service connection for hemorrhoids, the Board 
notes that in the Veteran's March 2007 notice of disagreement, he 
listed all the issues he wanted to appeal, but did not include 
the issue of service connection for hemorrhoids.  There is no 
other document which could be construed as a timely notice of 
disagreement as to this issue.  See 38 C.F.R. § 20.201.  
Nonetheless, by a letter to the Veteran dated in May 2007, the RO 
indicated that the issue of hemorrhoids was included in his 
notice of disagreement, and the RO also listed this issue in the 
statement of the case and supplemental statement of the case.  In 
his October 2007 substantive appeal, the Veteran said he wanted 
to appeal all issues included in the statement of the case.  On 
the March 2010 VA Form 8, the RO included the issue of service 
connection for hemorrhoids.  The Board finds that VA has led the 
Veteran to believe that this issue is on appeal, and therefore 
waives any issue of timeliness in the filing of a notice of 
disagreement as to this issue.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009).

The Veteran was previously represented by the Arizona Department 
of Veterans Services (ADVS), but his authorization of that 
organization was revoked by ADVS in March 2010.  By a letter 
dated in May 2010, the Board asked him if he wanted to select 
another representative, and told him that if he did not respond 
within 30 days, it would be assumed that he wanted to represent 
himself.  As the Veteran has not responded to the May 2010 
letter, the Board will continue with appellate review.

The issues of pneumonia, a stomach disorder, and a bilateral foot 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a hearing loss disability 
of the left ear for VA compensation purposes.

2.  The Veteran currently has bilateral tinnitus which was 
neither incurred in nor aggravated by active service.

4.  The Veteran does not have arthritis of multiple joints as a 
result of his active service.

5.  The Veteran does not have a back disability as a result of 
his active service.

6.  The Veteran does not have a bilateral ankle disability as a 
result of his active service.

7.  The Veteran does not have hemorrhoids as a result of his 
active service.

8.  Service-connected right ear hearing loss is manifested by no 
more than Level I hearing impairment.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss of the left ear have not been met.  38 U.S.C.A. § 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The criteria for service connection for bilateral tinnitus, 
arthritis of multiple joints, a back disability, and a bilateral 
ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2009).

3.  Hemorrhoids were not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.383, 3.385, 4.2, 4.7, 4.10, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in November 2005 and March 2006.

VA has obtained the available service treatment records, assisted 
the appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology and severity of hearing loss and tinnitus.  

The record reflects that the Veteran's service treatment records 
from his first period of active duty service are unavailable.  
See August 2009 RO memorandum detailing attempts to obtain the 
missing records.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's analysis of the Veteran's claims was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

When VA is unable to locate a claimant's records, it should 
advise him to submit alternative forms of evidence to support his 
claim and should assist him in obtaining sufficient evidence from 
alternative sources.  Washington v. Nicholson, 19 Vet. App. 362, 
369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  The Veteran was notified that service treatment records 
from his first period of service were not of record and 
unavailable in the statement of the case and supplemental 
statement of the case.  The Board observes that in the November 
2005 letter, the Veteran was informed that he could submit 
alternative sources of evidence, include statements from service 
medical personnel; letters written during service; "buddy" 
certificates; and medical evidence following service.

The Board notes that a VA examination has not been scheduled with 
respect to the claims for service connection for arthritis, a 
back disability, an ankle disability, and hemorrhoids.  However, 
in the absence of a disease, injury or event in service and a 
current condition, a VA examination is not required.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or arthritis 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Hearing Loss of the Left Ear, and Bilateral Tinnitus

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to acoustic trauma during service.  He asserts that 
he was exposed to noise during service while working with 
printing presses and on the firing ranges, which caused his 
current hearing loss and tinnitus.  


His DD Form 214 reflects that his primary military occupational 
specialty was an offset pressman during his 1970-1975 period of 
service, and a photo lithographer during his 1977-1981 period of 
service.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on the 
basis of post-service evidence of hearing loss related to service 
when there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements after 
service.  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304.

Service treatment records reflect that audiometric testing in 
October 1976 on entrance examination revealed right ear decibel 
thresholds of 25, 15, 15, 25, and 5, and left ear decibel 
thresholds of 15, 15, 10, 15, and 5, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  

An October 1980 treatment note reflects that the Veteran reported 
that he was exposed to loud noises on the job (printing presses).  
An audiogram showed decreased hearing acuity at all frequencies 
in both ears.  The diagnostic assessment was decreased acuity in 
both ears, questionably secondary to exposure.  On separation 
medical examination in November 1980, the examiner diagnosed 
decreased hearing acuity bilaterally.  The examiner noted that 
there was bilateral hearing loss at all frequencies, but the 
audiometric findings were not listed on the examination report.  
He was referred for ear, nose, and throat follow-up.  Service 
treatment records reflect that hearing loss was shown in service.  

In an August 2005 statement, the Veteran said he had tinnitus for 
"many years," and in a November 2005 statement he said he had 
tinnitus for "probably 20 years."

At an April 2006 VA examination, audiometric testing revealed 
right ear decibel thresholds of 20, 30, 35, 40 and 35, and left 
ear decibel thresholds of 15, 25, 25, 30, and 30, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  
The diagnosis was right ear borderline normal hearing to mild 
sensorineural hearing loss from 250 to 4000 hertz, with moderate 
hearing loss from 6000 to 8000 hertz, and left ear hearing within 
normal limits from 250 to 2000 hertz, with mild sloping to 
moderately severe sensorineural hearing loss from 3000 to 8000 
hertz.  Word recognition ability was excellent in both ears at 
conversational levels.  Speech recognition scores were 96 percent 
in each ear.  The Veteran reported that he had constant tinnitus 
in both ears for the past 10 to 12 years.  The examiner opined 
that given the relatively recent onset of the tinnitus, it was 
less likely as not that the Veteran's tinnitus was the result of 
noise exposure incurred while in military service.  She opined 
that it was at least as likely as not that bilateral hearing loss 
was the result of noise exposure in service, noting that 
bilateral hearing loss was documented at discharge.

The Board notes that the appellant has, indeed, provided credible 
statements of in-service noise exposure.  Moreover, his service 
treatment records corroborate his reported duties with printing 
presses, an environment consistent with noise exposure.

These facts alone, however, do not provide a sufficient basis 
upon which to grant the claims for service connection for left 
ear hearing loss and bilateral tinnitus.  As discussed above, 
service connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385, a provision which specifically 
defines the level of impaired hearing which constitutes a 
disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on 
appeal, but finds no probative evidence showing that the 
appellant currently has hearing loss of the left ear to the 
extent necessary to constitute a disability for service 
connection purposes under 38 C.F.R. 3.385.  In fact, the 
appellant's claims folder, containing audiometric test results 
spanning approximately 30 years, does not contain one single 
piece of probative evidence showing that the appellant has ever 
had a left ear hearing loss disability for VA compensation 
purposes under 38 C.F.R. § 3.385.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the provisions 
of 38 U.S.C.A § 1110 to require evidence of a present disability 
to be consistent with congressional intent); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability). In 
other words, the law limits entitlement to compensation to cases 
where the underlying in-service incident has resulted in a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Here, while there is evidence of in-service acoustic 
trauma, because the most probative evidence shows that the 
appellant does not have a hearing loss disability of the left 
ear, as defined by the applicable regulation, the claim for 
service connection for hearing loss of the left ear must be 
denied.  38 C.F.R. § 3.385

As to the claim for service connection for bilateral tinnitus, 
the Board also finds that service connection is not warranted.  
The Veteran is competent to report that he experiences tinnitus.  
However, he cannot provide a competent opinion that his tinnitus 
is causally related to noise exposure in service.  Moreover, he 
has never stated that he has had tinnitus symptoms beginning in 
service.  Rather, he has stated that the symptoms began either 
10-12 years ago, or 20 years ago (i.e., years after service).  
Continuity of tinnitus symptoms since service is therefore not 
shown.  The evidence of the passage of so many post-service years 
before documentation of tinnitus along with the complete absence 
of complaints or diagnosis of tinnitus during service and 
afterwards until 2006, coupled with his current statements to the 
effect that tinnitus symptoms began after service, and the 
negative medical opinion by the April 2006 VA examiner, 
collectively demonstrate that tinnitus began after service.  See 
Buchanan v. Nicholson, supra; Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).  The VA examiner is competent to render an 
opinion as to the etiology of current tinnitus.  Moreover, she 
reviewed the file, including prior relevant examinations and 
provided a reason for her conclusion.  The examination was 
adequate and the examiner's conclusion carries much probative 
weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In reaching this decision, the Board has carefully considered the 
appellant's contentions to the effect that he experiences 
difficulty hearing as well as ringing in his ears.  While the 
Board is sympathetic to the appellant, in the context of this 
case, the objective audiometric examination reports are entitled 
to more probative weight than his own perceptions of his hearing 
acuity in determining whether a current left ear hearing 
disability exists.  Barr, supra; Espiritu, supra.  Such a 
determination is made by a mechanical application of audiometric 
test findings to the specific criteria set forth in section 
3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
this case, the numeric designations shown on audiometric testing 
and speech recognition tests indicate that the appellant's left 
ear hearing acuity is within normal limits, not severe enough to 
constitute a disability for VA compensation purposes.  Should his 
hearing acuity worsen, the Veteran is certainly free to resubmit 
his claim.

As the preponderance of the evidence is against the claims of 
service connection for left ear hearing loss and bilateral 
tinnitus, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert, supra.

Arthritis, Back Disability, and Bilateral Ankle Disability 

In a March 2005 statement, the Veteran said he was diagnosed with 
arthritis in the early 1990s, more than ten years after 
separation from service.  He said his shoulders, hips, hands, and 
legs hurt continuously.  In November 2005 he said he was 
diagnosed with arthritis in 1993, and that his joints would swell 
and hurt.

Service treatment records are negative for treatment of arthritis 
or any disabilities of the back, ankles, hips or hands.  A 
shoulder disability was not noted on entrance medical examination 
in October 1976, and thus his shoulders are presumed to have been 
in sound condition on entry.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

There is a single treatment record which reflects that in April 
1980, the Veteran complained of left shoulder pain and swelling 
for five days.  He reported a previous history of dislocation of 
the shoulder in 1976 (i.e., before service), when it was pulled 
when he was fooling around.  On examination, the shoulder was 
within normal limits, and there was pain on overhead raising.  
The diagnostic impression was scapulocostal syndrome.  He was 
placed on a profile with no running for 7 days.  There is no 
subsequent in-service treatment for a shoulder disability.  

In a November 1980 Report of Medical History, the Veteran denied 
a history of swollen or painful joints, arthritis, rheumatism or 
bursitis, a painful or trick shoulder or elbow, recurrent back 
pain, and a trick or locked knee.  On separation medical 
examination in November 1980, the upper extremities, lower 
extremities, and spine were all listed as normal.

Private medical records dated in July 1989 reflect that the 
Veteran complained of neck and left shoulder pain for the past 
two weeks, following a throwing injury when he threw a newspaper 
over a car.  Subsequent medical records reflect extensive 
treatment and physical therapy for adhesive capsulitis of the 
left shoulder.

Private medical records dated in May 1996 reflect that the 
Veteran was struck by a car and fell into an open trunk.  He 
received multiple contusions and abrasions.

Private medical records from Citizens Medical Center dated in 
December 1997 reflect treatment for complaints of lower rib pain 
and spinal pain.  On examination, he had a tender lower thoracic 
spine and upper lumbar spasm in the paraspinal muscle.  An X-ray 
study of the spine was within normal limits.  The diagnosis was 
lower thoracic back pain.

There is no post-service medical evidence of arthritis.  
Moreover, the Veteran has never reported injuring any of these 
joints during service, and has not reported continuous arthritis 
or joint symptoms since service.  There was a single episode of 
treatment for left shoulder pain in service, and his upper 
extremities were normal on separation.

In sum, there is no medical evidence demonstrating that the 
Veteran currently has arthritis or an ankle disability.  The 
Board notes that a service connection claim must be accompanied 
by evidence which establishes that the claimant currently has a 
disability.  Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. 
at 225.  Although the Veteran has contended that he has arthritis 
of multiple joints and an ankle disability, service connection is 
not warranted in the absence of proof of a current disability.  
Moreover, there is no medical evidence linking any current back 
or shoulder disability with service, and the Veteran does not 
contend that he has had continuous back or shoulder symptoms 
since service.  Finally, the post-service medical records reflect 
intercurrent injuries of the back and left shoulder, years after 
service.  

Hence, the Board finds that the medical evidence as a whole does 
not show that the Veteran currently has arthritis of multiple 
joints, a back disability, or a bilateral ankle disability that 
are related to service.

The preponderance of the evidence is against the claims for 
service connection for arthritis of multiple joints, a back 
disability, and a bilateral ankle disability, there is no doubt 
to be resolved; and service connection is not warranted.  
Gilbert, supra.

Hemorrhoids

The Veteran has filed a claim for service connection for 
hemorrhoids.

In a November 1980 Report of Medical History, he denied a history 
of piles (i.e., hemorrhoids).  On separation medical examination 
in November 1980, his anus and rectum were listed as normal.

Service treatment records are negative for treatment of 
hemorrhoids.  There is no post-service medical evidence of 
hemorrhoids.  Moreover, the Veteran has not identified any 
treatment provider who has ever treated him for this condition.

The Veteran has not reported a continuity of hemorrhoid symptoms 
since service.

In sum, there is no medical evidence demonstrating that the 
Veteran currently has, or ever had, hemorrhoids.  The Board notes 
that a service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a disability.  
Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.  
Although the Veteran has contended that he has hemorrhoids, 
service connection is not warranted in the absence of proof of a 
current disability.

Hence, the Board finds that the medical evidence as a whole does 
not show that the Veteran's currently has hemorrhoids that are 
related to service.

The preponderance of the evidence is against the claim for 
service connection for hemorrhoids; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 
supra.

Higher Initial Rating for Hearing Loss of the Right Ear

The Veteran contends that his service-connected right ear hearing 
loss is more disabling than currently evaluated.  As noted above, 
hearing loss of the left ear is not service-connected.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone audiometry 
test and the Maryland CNC controlled speech discrimination test.  
38 C.F.R. § 4.85.  The puretone threshold average is the average 
of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 
4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 
4.85.  To find the appropriate disability rating based on test 
results, the puretone threshold average for each ear is 
considered in combination with the percentage of speech 
discrimination to establish a hearing impairment level, labeled 
from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing 
impairment levels of both ears are then considered together to 
establish a disability rating for the hearing loss.  See 38 
C.F.R. § 4.85, Table VII.

When the puretone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral 
hearing impairment level is determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  As an initial matter, the Board finds that an 
exceptional pattern of hearing under 38 C.F.R. § 4.86 in the 
context of the Veteran's most recent VA examination has not been 
shown and that regulation is inapplicable.

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  
However, if hearing impairment in the service- connected ear is 
compensable to a degree of 10 percent or more, compensation is 
payable for hearing impairment in both the service-connected and 
non-service-connected ears if hearing impairment in the non-
service-connected ear is a disability by VA standards. 38 C.F.R. 
§ 3.383(a)(3).  VA regulations specify that impaired hearing is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evaluation of hearing impairment applies a rather structured 
formula that is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

At an April 2006 VA examination, audiometric testing revealed 
right ear decibel thresholds of 30, 35, 40 and 35, and left ear 
decibel thresholds of 25, 25, 30, and 30, at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone 
threshold average was 35 decibels in the right ear and 28 
decibels in the left ear.  The diagnosis was right ear borderline 
normal hearing to mild sensorineural hearing loss from 250 to 
4000 hertz, with moderate hearing loss from 6000 to 8000 hertz.  
Word recognition ability was excellent in both ears at 
conversational levels.  Speech recognition scores were 96 percent 
in the right ear and 96 percent in the left ear.  

These results correspond with a hearing impairment level in the 
right ear of I, under Table VI.  Considered with a hearing 
impairment level of I in the left ear, those test results are 
consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

The Board notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
this case, the April 2006 VA examiner noted that the Veteran 
complained of difficulty hearing on the telephone, especially in 
the right ear.  The Board finds that such functional impairment, 
in addition to the Veteran's other reports, has been 
appropriately considered but the overall evidence, as previously 
discussed, fails to support assignment of a compensable 
evaluation. 

As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply, and the claim for a 
compensable disability rating for hearing loss of the right ear 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for hearing loss of the left ear is denied.

Service connection for tinnitus is denied.

Service connection for arthritis of multiple joints is denied.

Service connection for a back disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for hemorrhoids is denied.

A higher initial rating for hearing loss of the right ear is 
denied.



REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for pneumonia, a stomach 
disorder, and a bilateral foot disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran reports that during 
basic training, he was hospitalized for pneumonia in a military 
hospital in Fort Polk, Louisiana in December 1969, and was 
treated again for pneumonia at Fort Carson, Colorado in March 
1970.  It does not appear that the RO has attempted to obtain 
inpatient clinical records from these facilities, and such must 
be done prior to appellate review.  38 U.S.C.A. § 5103A(b), 
(c)(1).

In a November 2005 VA Form 21-4142 (Authorization and Consent to 
Release Information to VA), he reported that "Dr. Victor 
Hilyard," of Colby Community Hospital, in Colby, Kansas, treated 
him from 1988 to 2005 for pneumonia, among other conditions.  He 
stated that he was also treated for pneumonia from 1983 to 1988 
at Poudre Valley Hospital, in Fort Collins Colorado.  The Veteran 
did not provide full addresses for these medical providers.  By a 
letter to the Veteran dated in April 2006, the RO asked him to 
provide complete addresses for these providers.  The Veteran 
provided a release for Citizens Medical Center in Colby, Kansas, 
but did not provide a release for Dr. Hilyard, or provide a 
complete address for him.  (He listed a partial address for him 
in a November 2005 statement.)  The Board observes that private 
medical records on file from Citizens Medical Center show that 
his physician was Dr. Victor H. Hildyard.  There are no treatment 
records on file from Dr. Hildyard.  In order to provide every 
opportunity to the Veteran to submit pertinent medical records in 
support of his claim, the Board will remand the claim for service 
connection for pneumonia to make an attempt to obtain treatment 
records from Dr. Hildyard and from Poudre Valley Hospital.  
38 U.S.C.A. § 5103A.  The Veteran is asked to provide a correct 
address for these medical providers, in order to assist with the 
development of his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that the duty to assist is not always a 
one-way street and if a Veteran desires help with his claim he 
must cooperate with VA's efforts to assist him).

Regarding the claim for service connection for a stomach 
disorder, the Veteran has made credible assertions that has had 
ulcers and stomach problems since 1971, when he was first treated 
for this problem.  Attempts to obtain private treatment records 
showing treatment for a stomach disorder in 1971 have been 
unsuccessful.  Private medical records reflect that during the 
period between the Veteran's two periods of active duty service, 
the Veteran was treated for acid peptic inflammation and 
pylorospasm in November 1976.  A June 1980 service treatment 
record reflects that the Veteran complained of abdominal pain for 
2.5 hours.  He denied vomiting and use of alcohol.  He gave a 
history of peptic ulcer disease (asymptomatic for 3 years).  The 
diagnosis was gastritis.  In a November 1980 report of medical 
history, the Veteran denied a history of frequent indigestion and 
stomach trouble.  In November 2005, he said his ulcers bothered 
him pretty regularly since 1976.  As there is competent and 
credible lay evidence of ulcer service-connected since service 
and of current stomach symptoms, and medical evidence of 
gastritis in service, the Board finds that it is necessary to 
afford the Veteran a VA medical examination to obtain a medical 
opinion to determine whether the Veteran has a current chronic 
stomach disorder that is related to service.  McLendon, supra; 
see also 38 U.S.C.A. § 5103A(d)(2).

As to the claim of service connection for a bilateral foot 
disability, the Board notes that in a report of an October 1976 
entrance medical examination, the examiner diagnosed pes cavus 
(i.e., high arches) with pain after 10 to 15 minutes of standing.  

Governing law provides that a veteran will be presumed to have 
been in sound condition when examined, accepted, and enrolled in 
service, except as to defects, infirmities, or disorders noted at 
entrance into service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating that an 
injury or disease existed prior to service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).

An April 1978 treatment note reflects that the Veteran complained 
of foot pain when running and when standing for a long time, 
perhaps due to high arches.  He said he had these problems 
previously when he was in the military about 6 years ago, but no 
problem after that until the current recurrence.  He said he did 
not mention it on physical examination in October 1976.  He said 
he wore high arch support for a long time.  A January 1979 
consultation request reflects that the Veteran had bilateral pes 
cavus.  On orthopedic consult in March 1979, the examiner noted 
that the Veteran presented with fasciitis bilaterally plantarly 
and metatarsalgia.  An examination showed a 4th degree rear foot 
varus bilaterally causing this condition.  Orthotics were 
recommended.  The Veteran was casted for orthotics.  An August 
1980 treatment note shows that the Veteran had pes cavus.  

In sum, the record includes the Veteran's reports of foot 
symptoms ever since service, and service treatment records 
reflecting a diagnosis of pes cavus upon entry into service as 
well as treatment for pes cavus and foot pain in service.  An 
examination with respect to the etiology of the Veteran's 
bilateral foot disability, to include whether any pre-existing 
foot disability was aggravated by service, is necessary to decide 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate 
records repositories in an attempt to obtain 
inpatient clinical records of treatment for 
pneumonia from Fort Polk, Louisiana dated in 
December 1969, and from Fort Carson, Colorado 
dated in March 1970.

2.  The RO/AMC should ask the Veteran to 
provide the correct mailing address of Dr. 
Victor Hildyard, in Kansas, and Poudre Valley 
Hospital, in Colorado.  After securing any 
necessary releases from the Veteran, obtain 
any records from these medical providers 
regarding treatment for pneumonia or a 
stomach disorder.

3.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
etiology and date of onset of any current 
stomach disorder.  All indicated studies 
should be performed, and the claims folder 
must be made available to the examiner for 
review prior to the examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
stomach disorder had its onset in service or 
within the first post-service year, or is 
causally related to service.

The rationale for any opinion expressed 
should be provided in the examination report.

4.  If the RO/AMC obtains medical 
evidence of current or recurrent 
pneumonia, it should arrange for a VA 
examination of the Veteran to determine the 
etiology and date of onset of any 
current/recurrent pneumonia.  All indicated 
studies should be performed, and the claims 
folder must be made available to the examiner 
for review prior to the examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any 
current/recurrent pneumonia had its onset in 
service or within the first post-service 
year, or is causally related to service.

The rationale for any opinion expressed 
should be provided in the examination report.

5.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the current nature and likely 
etiology of any foot disability.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination. Based on the examination and 
review of the record, the examiner is asked 
to answer the following questions:

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
foot disability (to include pes cavus) that 
existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated by 
service or that any increase in disability 
was due to the natural progression of the 
disease?

(c) If the answer to either (a) or (b) is no, 
is it at least as likely as not that any 
current foot disability had its onset in 
service?

A rationale for all opinions expressed should 
be provided.  If the examiner cannot reach a 
conclusion without resorting to speculation, 
it should be so stated in the examiner's 
report.

6.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record, including any 
additional evidence received since the last 
supplemental statement of the case.  If the 
Veteran's claims remain denied, the appellant 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


